Citation Nr: 0028333	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-23 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with central disc herniation at L5 - S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to May 
1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In October 1997, the RO granted entitlement to service 
connection for the following:  Tinnitus, evaluated as 10 
percent disabling; bilateral hearing loss disability, 
evaluated as noncompensable; and herpetic whitlow, right 
middle finger, evaluated as noncompensable.  Later that 
month, the veteran was notified of those decisions, as well 
as his appellate rights; however, he did not submit a timely 
Notice of Disagreement with which to initiate the appellate 
process.  Moreover, in March 1999, the veteran's 
representative stated that the veteran was dropping the 
issues concerning those disabilities.  In any event, there is 
no current issue on appeal concerning any of those 
disabilities; and therefore, such disabilities will not be 
considered below.

In January 2000, the RO granted the veteran's claim of 
entitlement to service connection for sinusitis and assigned 
a 10 percent disability evaluation.  The following month, the 
veteran was notified of that decision as well as his 
appellate rights; however, he did not submit a timely Notice 
of Disagreement with which to initiate the appellate process.  
Moreover, in March 1999, the veteran agreed, in writing, with 
that decision and stated that he was dropping any appeals 
which might exist.  As above, there is also no current appeal 
with respect to sinusitis; and therefore, that disability 
will not be considered below


REMAND

The RO's July 1996 decision on appeal, which granted 
entitlement to service connection for lumbosacral strain, was 
an initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The last VA examination to determine the extent of the 
veteran's service-connected low back disability was in 
December 1997.  Since that time, he has been followed by VA 
on an outpatient basis.  Associated treatment records show 
that in October 1999, straight leg raising was positive at 
20, bilaterally, and that the right knee reflex and bilateral 
ankle jerk were diminished.  The following month, MRI 
confirmed a central disc herniation at L5-S1, and service 
connection was granted for that disability as part and parcel 
of the veteran's service-connected low back disorder.  
Despite that grant of service connection, however, the 
veteran has not had a VA neurologic examination to evaluate 
that aspect of his back disability.  Moreover, there is no 
recent evidence showing the impact of the veteran's 
disability on his range of low back motion.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

During his hearing on appeal in August 1999, the veteran 
testified that his service-connected low back disability 
impaired his employment as a pipefitter and that it caused 
him to miss work for as long as 3 days at a time.  The 
veteran's employer has not been contacted, however, as to the 
impact of the veteran's low back disability on his job 
performance.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to an increased rating for 
his service-connected lumbosacral strain 
with central disc herniation at L5 - S1.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  The RO should contact the veteran and 
request that he provide a history of his 
employment since service, including, but 
not limited to, the name and address of 
his present employer and of any former 
employers.  After acquiring all necessary 
authorization from the veteran, the RO 
should contact the veteran's employer and 
any former employers and request copies 
of all documents associated with time 
lost or other job-related difficulty 
associated with the veteran's service-
connected low back disability.  Such 
documents should include, but not be 
limited to, records associated with any 
termination of the veteran's employment; 
medical records; attendance records; job 
descriptions; reports of duty limitations 
or job changes; reports of disciplinary 
action; counseling statements; customer 
letters; reports of workman's 
compensation claims or claims for other 
disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employer does not have such documents, 
the RO should request that the 
employer/former employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the extent of his service-
connected lumbosacral strain with central 
disc herniation at L5 - S1.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
range of motion studies and tests of 
joint motion against varying resistance.  
The examiner should describe the extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional 
impairment due to pain.  The examiner 
should provide an opinion concerning the 
degree of any pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  Moreover, there must be a full 
description of the effects of the 
disability on the veteran's ordinary 
activity.  In this regard, the examiner 
should provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  All opinions must be 
supported by clear and complete 
rationale. Any indicated consultations 
should also be scheduled.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed.

4.  The RO should also schedule the 
veteran for a neurologic examination to 
determine the extent of his service-
connected lumbosacral strain with central 
disc herniation at L5 - S1.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  The examiner 
should provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  That opinion must be 
supported by clear and complete 
rationale.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for 
service-connected lumbosacral strain with 
central disc herniation at L5 - S1.  In 
so doing, the RO must be mindful of the 
potential for "staged ratings" noted in 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

